       Case 5:20-cv-00171-TES-CHW Document 19 Filed 12/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


SAMUEL LEWIS FOWLER,

     Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                      5:20‐cv‐171‐TES‐CHW

STATE OF GEORGIA, et al.,

     Defendants.

                                           ORDER



          Pro se Plaintiff Samuel Lewis Fowler, a prisoner at Johnson State Prison in

 Wrightsville, Georgia, filed a 42 U.S.C. § 1983 action. [Doc. 1]. On October 14, 2020, the

 Court ordered Plaintiff to file an amended complaint and provided specific instructions

 regarding how to do so. [Doc. 16]. Plaintiff was given fourteen (14) days to respond and

 was informed that failure to comply would result in dismissal of his action. [Id.].

 Plaintiff failed to respond.

          Therefore, on November 16, 2020, the Court notified Plaintiff that it had not

 received a response and ordered him to show cause why his action should not be

 dismissed for failure to comply and diligently prosecute his claims. [Doc. 18]. The Court

 unambiguously informed Plaintiff that his action would be dismissed if he failed to

 respond. [Id.]. Plaintiff was again given fourteen (14) days to respond, and he failed to

 do so.
      Case 5:20-cv-00171-TES-CHW Document 19 Filed 12/08/20 Page 2 of 2




       Because Plaintiff has failed to respond to the Court’s orders or otherwise

prosecute his case, his complaint is DISMISSED WITHOUT PREJUDICE. See FED. R.

CIV. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006)

(“The court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or

failure to obey a court order.”) (citing FED. R. CIV. P. 41(b) and Lopez v. Aransas Cty.

Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 7th day of December, 2020.

                                            S/ Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               2
